Citation Nr: 1135946	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-00 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and major depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger






INTRODUCTION

The Veteran served on active duty from November 1984 to March 1988 and from October 1990 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the RO adjudicated the Veteran's claim of PTSD without looking to his other diagnosed psychiatric disorders.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matters of service connection for psychiatric disabilities other than PTSD diagnosed are part and parcel of a service connection for PTSD claim.  As will be discussed below, the Veteran has asserted his symptoms include nightmares, depressed mood, anxiety, and sleep disturbances are related to the traumatic events he experienced during active duty.  Accordingly, the Board has consolidated these matters, and recharacterized the issue to reflect that it is one of service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety.


FINDING OF FACT

There is probative medical and other evidence of record indicating the Veteran's acquired psychiatric disability is as likely as not attributable to traumatic events during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's acquired psychiatric disorder was incurred in service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.303, 3.304(f)(2010)(as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010)  & 75 Fed. Reg. 41092 (July 15, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Because the claim for entitlement to service connection for an acquired psychiatric disorder is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

II.  Service Connection

The Veteran contends that his acquired psychiatric disorder, to include depression anxiety, and PTSD, is related to service.  Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§  1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§  3.304(f), 4.125(a).  With regard to the third PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

Section 1154(b) requires that the veteran have actually participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Moreau, at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

During the course of the appeal, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, have changed.  This amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  As the Veteran's claim has yet to be decided by the Board and in light of his claimed stressors involving feelings of anxiety due to the being under attack from enemy fire and witnessing numerous people become wounded or killed during his service, the new criteria regarding the verification of PTSD stressors are applicable in this case.

Post-service medical records establish that the Veteran has been diagnosed with anxiety, major depressive disorder, and PTSD.  As such, the Veteran has a current disability and the Board turns to the issues of in-service incurrence and nexus.  

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder due to stressful events which occurred during his second period of military service in Kuwait.  These claimed stressors specifically include witnessing soldiers loading dead bodies into body bags, burned bodies in cars, and maimed women and children.  He also reported being shot at by hostile fire.  The Veteran's DD Form 214 shows that the Veteran served in U.S. Army, and that his last duty assignment was in C Company, 121st Signal Battalion, 1st Infantry Division.  His DD Form 214 also indicates that he was awarded the Army Service Ribbon, National Defense Service Medal, Army Achievement Medial with 1st Oak Leaf Cluster, Army Good Conduct Medal, Oversees Service Ribbon, Southwest Asia Service Medal with 2 Bronze Stars, and Army Lapel Button.  However, there are no awards or commendations specifically denoting combat.  See Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008); VAOPGCPREC 12-99 (October 18, 1999).  

The Veteran's service treatment records are unremarkable for complaints, diagnosis, or treatment of an acquired psychiatric disorder, to include PTSD, depression.  The Veteran asserts that he had late onset of sleep difficulty, anxiety, and flashbacks which started shortly after service separation and have continued to the present.  The Veteran is competent to report these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. § 3.159(a)(2).  The Board finds that these statements regarding his symptoms are credible as there is no contradictory evidence.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Thus, there is probative evidence supporting the notion that the Veteran experienced relevant symptoms in service and has continued to experience these symptoms since service separation.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)(wherein the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records); but see, too, Bardwell v. Shinseki, 24 Vet. App. 36 (2010)(indicating that for noncombat Veterans providing non-medical lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).  

Medical evidence is not always required when the determinative issue involves either medical diagnoses or etiology, and may be established by competent lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, PTSD is not that type of disability.  As such, the Veteran is not competent to provide a diagnosis or proffer an etiological opinion as to his PTSD.  

Turning to the medical evidence, the Veteran first sought mental health treatment for problems with sleep disturbance and recurrent distressing dreams while incarcerated.  During an April 2005 initial evaluation, the Veteran was initially diagnosed with alcohol dependence, and rule out major depressive disorder with anxiety.  A diagnosis of PTSD was noted in a January 2005 treatment note.  The Veteran sought continued mental health treatment during his incarceration.  

Upon his release from prison in July 2008, the Veteran sought VA psychiatric treatment at the Heartland - West VA Medical Center where his mental health was initially evaluated in July 2008.  During the July 2008 initial evaluation, the Veteran indicated that he witnessed killings and taking of prisons of war.  He reported recurring intrusive memories of a child standing in the street in Kuwait begging for food.  He was diagnosed with anxiety disorder and rule out PTSD.  

In July 2008, the Veteran was afforded a VA examination to assess the nature and etiology of any mental health disorder.  During this examination, the examiner assessed the Veteran with major depressive disorder and anxiety.  After review of the claims file, an interview of the Veteran, and the results of that mental status evaluation, the examiner assessed the Veteran with an anxiety disorder NOS with major depression.  The examiner opined that his anxiety and depression are at least as likely as not caused by or a result of his military experiences.  The opinion is predicated on a proper factual foundation and provides a well-reasoned positive medical nexus opinion, which is uncontradicted by the other evidence of record.  This opinion constitutes highly probative evidence in support of establishing service connection for an acquired psychiatric disorder.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

In a July 2008 VA mental health consult report, the Veteran again reported witnessing dead and burning bodies as well as witnessing the abuse and death of women and children.  He also talked about sustaining incoming enemy fire.  The examiner found that the Veteran met the criteria for PTSD and related it to his combat related service.  In a September 2009 PCT social work evaluation, the Veteran again reported his in-service stressors as receiving some incoming fire and witnessing the abuse of women and children and burnt bodies.  The Veteran was diagnosed with PTSD, depression, and substance abuse (full sustained remission).  The examiner based this diagnosis on the Veteran's military experience, psychosocial history, and presentation during the interview.  The examiner found that his PTSD was specific to his combat experience during service.  It is noted that the diagnoses of PTSD in the July 2008 and September 2009 VA treatment notes, which relate to the Veteran's PTSD to in-service stressors, were provided by VA social workers, and not psychiatrists or psychologists.   

The remaining VA treatment records dated through June 2010 indicate that the Veteran continued to seek psychiatric treatment for his PTSD and depressive disorder.  However, these remaining treatment notes authored by psychiatrists and psychologists do not relate the Veteran's PTSD with his in-service stressor.  

As mentioned above, VA relaxed the evidentiary standard for establishing the required in-service stressor.  See 38 C.F.R. § 3.304(f).  While the amended provision would be applicable, the VA medical records do not show that VA psychiatrists or psychologist related the in-service stressors to the Veteran's diagnosed PTSD as expressly required under 38 C.F.R. § 3.304(f).  However, there is no need to further explore the Veteran's potential entitlement to service connection for PTSD as the July 2008 VA examination report provides a positive medical nexus to establish service connection for anxiety with major depression.  

While the Board could remand this matter to obtain an etiological opinion as to the Veteran's PTSD from a VA psychologist or psychiatrist, a remand is not needed as the Veteran's claim has been recharacterized to include his anxiety and major depressive disorder, which have been linked to service.  38 C.F.R. § 3.159(c)(4); ct. Mariano v. Principi, 17 Vet. App. 305, 322 (2003)(noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  It is noted that if it is determined that his PTSD symptoms cannot be disassociated from those resulting from his anxiety and depression, VA adjudicators must resolve this doubt in his favor and effectively presume all symptoms are attributable to or part and parcel of the anxiety and depression.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Board finds that the evidence for and against the claim for service connection is at least in relative equipoise.  This is an appropriate case, therefore, in which to grant service connection by invoking VA's doctrine of reasonable doubt.  As such, the Board finds that service connection is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety, and major depressive disorder is granted.  




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


